IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2017-CP-00543-COA

JERRY REVETTE                                                             APPELLANT

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                         03/21/2017
TRIAL JUDGE:                              HON. VERNON R. COTTEN
COURT FROM WHICH APPEALED:                SCOTT COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   JERRY REVETTE (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: KATY TAYLOR GERBER
NATURE OF THE CASE:                       CIVIL - POSTCONVICTION RELIEF
DISPOSITION:                              AFFIRMED - 12/05/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., WILSON AND WESTBROOKS, JJ.

       WESTBROOKS, J., FOR THE COURT:

¶1.    Jerry Revette, appearing pro se, appeals the judgment of the Circuit Court of Scott

County denying his motion for postconviction relief (PCR). Finding no error, we affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.    In July 1987, Revette was indicted for three counts of rape and two counts of sexual

battery/gratification of lust. Revette pleaded guilty to one count of rape and one count of

sexual battery/gratification of lust and was sentenced to life plus ten years, to run

consecutively. On March 17, 2017, thirty years after the original plea, Revette filed a PCR

motion, arguing that his sentence was illegal. On March 23, 2017, the circuit court

summarily denied Revette’s PCR motion on the grounds that it was time-barred and without
merit. Aggrieved, Revette now appeals. On appeal, Revette argues that his sentence is

illegal and challenges the circuit judge’s authority to impose a life sentence following a guilty

plea.

                                STANDARD OF REVIEW

¶3.     “This Court will not disturb a trial court’s factual findings on a dismissal of a motion

for postconviction relief unless they are found to be clearly erroneous.” Edmondson v. State,

17 So. 3d 591, 594 (¶5) (Miss. Ct. App. 2009) (internal quotation omitted).

                                        DISCUSSION

        Whether Revette’s PCR motion is time-barred.

¶4.     Revette filed his PCR motion on March 17, 2017, approximately thirty years after he

pled guilty to rape and sexual battery/gratification of lust. Under the Uniform Postconviction

Collateral Relief Act, a PCR motion shall be made within three years after entry of the

judgment of conviction. Miss. Code Ann. § 99-39-5(2) (Rev. 2009). “That being said, there

is an exception to the procedural bars for errors affecting the movant’s fundamental

constitutional rights.” Bosarge v. State, 141 So. 3d 24, 26 (¶7) (Miss. Ct. App. 2014) (citing

Rowland v. State, 42 So. 3d 503, 506-08 (Miss. 2010)). “The right to be free from an illegal

sentence is probably the most frequently recognized of these exceptions.” Id. (citing Jones

v. State, 119 So. 3d 323, 326 (¶6) (Miss. 2013)).

¶5.     Revette argues that his PCR motion is not time-barred, because his sentence is illegal.

Revette claims he was sentenced under an improper version of the statute, containing

amendments from 1985, after he committed the crime. However, Revette misapprehends the



                                               2
law in effect at the time he committed the crime. The statute in effect at that time provided

in relevant part:

       Every person eighteen (18) years of age or older who shall be convicted of
       rape by carnally and unlawfully knowing a female child under the age of
       twelve (12) years, upon conviction, shall be sentenced to death or
       imprisonment for life in the state penitentiary; provided, however, any person
       thirteen (13) years of age or over but under eighteen (18) years of age
       convicted of such crime shall be sentenced to such term of imprisonment as the
       court, in its discretion, may determine. In all cases where the female child is
       under the age of twelve (12) years it shall not be necessary to prove penetration
       of the female’s private parts where it is shown the private parts of the female
       have been lacerated or torn in the attempt to have carnal knowledge of her.

Miss. Code Ann. § 97-3-65(1) (Supp. 1977).

¶6.    We cite to the 1977 supplement because it is the version that was in effect when

Revette committed the offense. Revette was not sentenced under the revised 1985 statute,

and his PCR motion is time-barred.

¶7.    Notwithstanding the time-bar, Revette argues that the Mississippi Supreme Court has

previously interpreted section 97-3-65 as a prohibition against a life sentence without a jury

recommendation. Revette argues that Bester v. State, 188 So. 3d 526 (Miss. 2016), supports

his illegal-sentence claim. We do not agree.

¶8.    In Bester, the defendant pled guilty to forcible rape and was sentenced under section

97-3-65(2). The sole issue presented to the Supreme Court was whether the trial judge had

the authority to sentence the defendant to life imprisonment, absent a jury recommendation.

Here, Revette was sentenced under section 97-3-65(1), and he challenges the trial judge’s

authority to sentence him to life imprisonment when he entered a guilty plea. The facts of

Bester and Revette’s claim are distinguishable. Therefore, Bester does not support Revette’s

                                               3
arguments.

¶9.    Additionally, the Supreme Court in Bester found that the life-imprisonment sentence

under section 97-3-65 was within the trial judge’s authority. Therefore, Bester actually

undermines Revette’s propositions that his sentence is illegal and that the trial judge lacked

authority to sentence him to life imprisonment. The statute in effect at the time of Revette’s

sentence could have resulted in Revette being sentenced to death. As a result, Revette

accepted a plea to life imprisonment to avoid a harsher penalty. Accordingly, we find this

argument is without merit.

¶10.   AFFIRMED.

     LEE, C.J., IRVING AND GRIFFIS, P.JJ., CARLTON, FAIR, WILSON,
GREENLEE AND TINDELL, JJ., CONCUR. BARNES, J., CONCURS IN PART
AND IN THE RESULT WITHOUT SEPARATE WRITTEN OPINION.




                                              4